Case 1:01-cv-01357-RCL Document 777-1 Filed 02/23/21 Page 1 of 3




                   EXHIBIT A
             Case 1:01-cv-01357-RCL Document 777-1 Filed 02/23/21 Page 2 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

JOHN DOE I, et al.,                                   )
                                                      )
                  Plaintiffs,                         ) Civil Action No. 01-1357 (RCL/AK)
                                                      )
v.                                                    )
                                                      )
EXXON MOBIL CORPORATION, et al.,                      )
                                                      )
                  Defendants.                         )
                                                      )


                                             PROPOSED ORDER

         Before the Court is Plaintiffs’ Motion to Compel Discovery and Impose Sanctions.

Pursuant to Federal Rules of Civil Procedure 30 and 37, the Court hereby:

         •     GRANTS Plaintiffs’ Motion to Compel Discovery and Impose Sanctions;

         •     GRANTS Plaintiffs’ request to resume the deposition of EMOI’s Rule 30(b)(6)

               deposition, and proceed with the deposition of EMC’s Rule 30(b)(6) deposition, at

               dates agreed to by the parties. Plaintiffs’ counsel should be permitted to proceed with

               ten hours of questioning of these witnesses, to be allocated between these depositions

               as Plaintiffs’ counsel considers necessary. Defendants 30(b)(6) witnesses are directed

               to give responsive and reasonably concise answers to the questions posed. If defense

               counsel has an objection to a question (other than privilege), they should be stated

               “concisely in a nonargumentative and nonsuggestive manner.” Fed. R. Civ. P.

               30(c)(2).

         •     GRANTS Plaintiffs’ request that if the witness(es) may use “notes” or other

               information subject to Paragraph 16 of the Protocol entered by the Court’s Order,

               those materials shall be made available to Plaintiffs’ counsel at least one hour before



2741322 v2
             Case 1:01-cv-01357-RCL Document 777-1 Filed 02/23/21 Page 3 of 3




               the deposition is scheduled to begin, so they can be printed and reviewed in a manner

               that will permit appropriate examination at the deposition.

         •     GRANTS Plaintiffs’ Motion for Sanctions requesting that Defendant EMOI or

               defense counsel shall pay Plaintiffs’ attorney’s fees and expenses incurred in

               connection with (a) the filing of Plaintiffs’ Motion to Compel and Impose Sanctions

               and any pleadings addressing responsive pleadings submitted by the Defendants; and

               (b) the preparation for and taking of the resumed deposition of EMOI’s Rule 30(b)(6)

               witness. Plaintiffs shall file an affidavit of the foregoing fees and costs within ten

               days of completion of the resumed deposition.

               IT IS SO ORDERED.



    Date: ______________________                                  _____________________________
                                                                  Royce C. Lamberth
                                                                  United States District Judge




                                                     2
2741322 v2
